Citation Nr: 1756408	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability, also claimed as fibromyositis and fibromyalgia, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a bilateral foot disability, claimed as tinea pedis, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a right knee disability, also claimed as fibromyalgia, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a hand disability, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a sinus disability, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from November 1984 to July 2004, with service in the Southwest Asia theater of operations during the Persian Gulf War era.

This case comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at a September 2017 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  

During the Veteran's September 2017 hearing, he indicated that there were outstanding treatment records, to include those from Barksdale Air Force Base in Louisiana, Jacksonville Naval Air Station/Regional Hospital in Florida, Eglin Air Force Base in Florida, Pageant Medical Center in Bamberg, South Carolina, which had not been associated with the record.  On remand, all outstanding records must be obtained. 

With regard to his claimed neck disability, right knee disability, and sinus disability, the Veteran was most recently afforded VA examinations in February 2010.  Although the Veteran's service treatment records (STRs) included complaints of these conditions, the examiner found no objective evidence to support current diagnoses.  However, during his September 2017 Board hearing testimony, the Veteran suggested otherwise.  Specifically, the Veteran stated that he has been diagnosed with fibromyalgia in connection with both his claimed right knee disability and neck disability.  The February 2010 VA examiner did not address fibromyalgia, even though the Veteran specifically claimed that these conditions were related to fibromyalgia.  Moreover, the Veteran testified that a May 2017 x-ray of his neck revealed degenerative joint disease (DJD) and cervical spine arthritis.  The Veteran also indicated at his Board hearing that his hand pain feels like fibromyalgia.  Finally, the Veteran reported that he is presently being treated for sinusitis, and that his treating physician told him that his sinusitis was likely triggered when he was stationed in Saudi Arabia.  In support of his contentions, the Veteran cited to medical treatment records that are not currently on file.  On remand, additional opinions must be obtained with regard to these claims. 

With regard to the Veteran's claimed headache disability, the Board notes that the February 2010 VA examiner diagnosed the Veteran with "subjective headaches" but concluded they were less likely than not etiologically related to service.  The examiner offered no medical or evidentiary rationale to support his conclusion.  There is no discussion of the Veteran's lay testimony connecting his headaches to service, nor of the repeatedly documented symptomatology of such in his STRs. In short, the opinion is simply inadequate for the purpose of rendering a decision on the merits of the Veteran's claim, and another opinion must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, identify and obtain any outstanding treatment records that are not already associated with the claims file.  This includes, but is not limited to: any VA treatment records from 2010 to the present; private treatment records from Padgett Medical Center in Bamberg, South Carolina; and treatment records from military medical facilities, including Barksdale Air Force Base, Jacksonville Naval Air Station/Regional Hospital, and Eglin Air Force Base.  

All efforts to obtain additional evidence must be documented in the claims folder and the Veteran must be apprised of the steps taken. 

2. Upon completion of the foregoing, send the claims file to a VA specialist with appropriate expertise to determine the nature and etiology of the Veteran's claimed neck disability (also claimed as fibromyositis and fibromyalgia), right knee disability (also claimed as fibromyalgia), hand disability (also claimed as fibromyalgia), and foot disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such a review.  Any clinically indicated testing and/or consultations must be performed. 

Based on the examination and review of the record, the examiner should answer the following questions:

a. Clearly identify all diagnosed disabilities related to the Veteran's claims of neck, right knee, hand, and foot claims (also claimed as fibromyalgia).

b.  If the Veteran's complaints of fibromyalgia cannot be attributed to any known clinical diagnosis, the examiner should identify such symptomatology and indicate whether it is at least as likely as not (50 percent probability or greater) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service. 

c.  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed disability was incurred in or aggravated by the Veteran's active duty military service?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  

3. Send the claims file to a VA specialist with appropriate expertise to determine the nature and etiology of the Veteran's claimed headache disability, stomach disability, and nasal disability.  The entire claims file must be provided to the specialist for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Based on the examination and review of the record, the examiner should answer the following questions:

a. Clearly identify all diagnosed conditions related to the Veteran's claims of headaches, stomach, and sinus disability.

b. If the Veteran's disability(ies) cannot be attributed to any known clinical diagnosis, the examiner should identify such symptomatology and indicate whether it is at least as likely as not (50 percent probability or greater) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's disability(ies) had its onset during active duty or is otherwise causally related to active duty?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

4.  Undertake any additional development warranted as a result of any of the above actions.  Then, readjudicate the appeal.  If the benefits remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




